It appears that the defendant, at the express request of Plant, gave the bank the check in suit in order to discharge the claim which the bank was attempting to enforce against Plant. Notwithstanding Plant's claim that he had paid the note, the bank insisted upon its validity. It did not concede that it was worthless, and threatened to take the horse covered by the, mortgage unless the amount of the note was forthwith paid to it. In order to avoid this result and escape litigation with the bank. Plant induced the defendant to pay the note for him to the plaintiff. It is found that no fraud or deceit was practiced by the plaintiff upon the defendant. What the arrangement was between the defendant and Plant does not clearly appear, and in this action it is not material. The consideration for the check was legal and binding. Flannagan v. Kilcome, 58 N.H. 443; Hitchcock v. Libby,70 N.H. 399, 402.
The fact that the note was not formally indorsed to the bank by Nutter is not important; and the discovery of that fact by the defendant after he had given the check to the bank did not authorize him to rescind his executed contract with the bank. It is not apparent what difference it made to him whether it bore the indorsement of the payee or not. When he received the note and mortgage the latter bore the bank's memorandum of the transaction that both had been discharged; and the verdict is consonant with the theory that it was not the intention of the parties to vest any title to the note and mortgage in the defendant. Hence as he had no legal interest in the question of the previous informal transfer of the note, he is not entitled to avoid his obligation, entered into upon a sufficient consideration, by a rescission of it. It is, therefore, unnecessary to consider what his rights might have been if the bank had attempted to transfer the note and mortgage to him.
Exception overruled.
All concurred. *Page 597